People v Sumter (2016 NY Slip Op 08379)





People v Sumter


2016 NY Slip Op 08379


Decided on December 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
VALERIE BRATHWAITE NELSON, JJ.


2015-02922
 (Ind. No. 511/14)

[*1]The People of the State of New York, respondent,
vNathaniel Sumter, appellant.


Lynn W. L. Fahey, New York, NY (Anders Nelson of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Anastasia Spanakos, and Kayonia L. Whetstone of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered March 18, 2015, convicting him of robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Paynter, J.), of that branch of the defendant's omnibus motion which was to suppress identification testimony.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his attorney was not ineffective for the single alleged error of declining to make an oral argument at the suppression hearing (cf. People v Clermont, 22 NY3d 931, 933; People v Johnson, 37 AD3d 363, 363-364). The record indicates that his attorney's representation was meaningful and competent throughout the hearing and trial, including cross-examination of witnesses that focused on the identification issue (see People v Benevento, 91 NY2d 708). Moreover, an attorney is not ineffective for failing to make an argument that, as here, has little or no chance of success (see People v Caban, 5 NY3d 143, 152). Accordingly, the Supreme Court properly denied that branch of the defendant's omnibus motion which was to suppress identification testimony.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., CHAMBERS, ROMAN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court